t c summary opinion united_states tax_court james ramone taylor petitioner v commissioner of internal revenue respondent docket no 22541-11s filed date james ramone taylor pro_se michael r connelly for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in and a dollar_figure accuracy-related_penalty with respect to petitioner’s federal_income_tax after a concession the issues for decision are whether any or all of petitioner’s military retirement pay is excludable from income and whether petitioner is liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in oklahoma after years of active_service in the u s army petitioner retired as a lieutenant colonel in at the time petitioner qualified for and began to receive military retirement pay that same year petitioner was divorced pursuant continued code of as amended in effect for rule references are to the tax_court rules_of_practice and procedure petitioner concedes that he failed to report interest_income of dollar_figure from the internal_revenue_service in and that the entire amount is includable in his income for that year to the divorce petitioner’s former spouse was awarded a portion of his military retirement pay see u s c sec c a defense finance and accounting service dfas account statement shows petitioner’s gross retirement pay as dollar_figure which includes approximately dollar_figure attributable to the portion of his military retirement pay that he was required to waive because of his election to receive va disability compensation va waiver compensation and the portion of his military retirement pay awarded to his former spouse the account statement also shows on date petitioner filed a claim for service-connected disability compensation with the department of veterans affairs va on date the va determined that he was disabled at the time of his retirement and was entitled to receive disability compensation of dollar_figure a month from the va starting on date disability compensation the parties agree that petitioner’s disability compensation is excludable from his gross_income pursuant to sec_104 before a military retiree was not permitted to receive military retirement pay and va disability compensation concurrently see u s c sec supp see also u s c secs supp in this regard a retiree was required to waive military retirement pay in an amount equal to any va disability compensation received see s rept no pincite in the national defense authorization act for fiscal_year pub_l_no sec_641 a - c stat pincite4 congress repealed u s c sec and amended u s c sec to eliminate over a 10-year period beginning date the concurrent receipt restriction outlined above as applied to military retirees with service-connected disabilities rated by the va at not less than see u s c sec c supp that petitioner did not elect to participate in the survivor benefit plan then available for dfas issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc that shows dollar_figure as the taxable_amount of his military retirement pay the va waiver compensation is not included in the taxable_amount shown on the form 1099-r neither is the portion of petitioner’s retirement pay awarded to his former spouse before the preparation of his federal_income_tax return and upon the recommendation and advice of an acquaintance petitioner submitted amended federal_income_tax returns for and amended returns apparently on the original return for each of those years petitioner included in income the amount of the military retirement pay shown as taxable on the forms 1099-r that dfas issued to him on each amended_return petitioner claimed a refund computed by treating the taxable_amount as excludable from income included with each amended_return is a statement showing how the amount of the exclusion was computed according to petitioner the computations are based from what has been submitted we are reluctant to find that all of the amended returns were submitted at once but it would appear that is what happened upon examples in sec_1_122-1 income_tax regs specifically paragraph c and example of paragraph d petitioner received the refunds claimed on the amended returns before his return was filed the dollar_figure of military retirement pay reported as taxable on the form 1099-r is shown on petitioner’s self-prepared federal_income_tax return but not included in the income reported on that return after petitioner’s return was filed he provided to respondent a computation computation showing how the exclusion was computed as with the amended returns the computation appears to be based upon examples in sec_1_122-1 income_tax regs in addition to an adjustment now agreed upon in the notice respondent increased petitioner’s income by the taxable_portion of his military retirement pay and imposed a sec_6662 penalty upon the ground that the underpayment_of_tax required to be shown on his return is a substantial_understatement_of_income_tax discussion i military retirement pay sec_61 provides that gross_income means all income from whatever source derived pensions and retirement allowances constitute gross_income unless excluded by law sec_61 sec_1_61-11 income_tax regs military retirement pay is pension income within the meaning of sec_61 127_tc_200 ndollar_figure aff’d 521_f3d_1289 10th cir that is in general not exempt from taxation see 17_tc_830 holt v commissioner tcmemo_1999_348 according to petitioner sec_122 and its corresponding regulations allow for the exclusion of his military retirement pay from gross_income sec_122 provides for an exclusion for the amount of any reduction in an individual’s military retirement pay pursuant to the individual’s survivor’s annuity election see u s c ch as noted the taxable_portion of petitioner’s military retirement pay does not include the amount_paid to his former spouse pursuant to their divorce and he has not made a survivor’s annuity election under title we fail to see how sec_122 and or its corresponding regulations apply to allow for the exclusion that petitioner claims accordingly we agree with respondent that petitioner is not entitled to exclude dollar_figure from his gross_income for ii sec_6662 accuracy-related_penalty sec_6662 and b imposes a penalty of of the portion of the underpayment_of_tax attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial within the meaning of sec_6662 if as relevant here the understatement exceeds dollar_figure see sec_6662 sec_1_6662-4 income_tax regs sec_6662 defines a substantial_understatement_of_income_tax as an understatement in an amount exceeding the greater of of the tax required to be shown on the return or dollar_figure the term understatement is defined as the excess of the amount of tax required to be shown on the return over the amount shown sec_6662 sec_6662 reduces the amount of an understatement by the portion of the understatement for which there is substantial_authority for the taxpayer’s tax treatment of the item or there is adequate_disclosure of the relevant facts affecting the item’s tax treatment and there is a reasonable basis for the taxpayer’s treatment of the item petitioner’s position is not supported by any substantial_authority nor did he adequately disclose on his return the reason he excluded the taxable_portion of his military retirement pay see sampson v commissioner tcmemo_2013_ sec_1_6662-4 income_tax regs revproc_2010_15 2010_7_irb_404 respondent bears the burden of production with respect to the imposition of the penalty here in dispute see sec_7491 and that burden has been satisfied because the understatement of income_tax which equals the deficiency exceeds dollar_figure see sec_6211 sec_6662 sec_6664 that being so it is petitioner’s burden to establish that the imposition of the penalty is not appropriate see 116_tc_438 see also rule a 290_us_111 sec_6664 provides that the sec_6662 accuracy-related_penalty does not apply to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances id para b petitioner’s reliance upon sec_122 and or his reliance upon the advice received from an acquaintance would hardly support a finding that he had reasonable_cause for and acted in good_faith with respect to the exclusion of the taxable_portion of his military retirement pay which in turn resulted in a substantial portion of the underpayment_of_tax but petitioner’s good_faith and the apparent reasonableness of his position are supported by the sequence of certain events that preceded the filing of his return specifically not once not twice but three times petitioner claimed refunds computed by excluding the taxable portions of his military retirement pay previously included in income and with each refund claim he provided the explanation for the exclusion that he relies upon here not once not twice but three times the refund claims were allowed technically the apparently erroneous_refund_claim allowances say nothing about the merits of petitioner’s position nevertheless the allowances could lead a reasonable person to believe that the basis for the exclusion had merit see eg 92_tc_351 aff’d 907_f2d_1173 d c cir because petitioner’s refund claims were allowed before the we also note that nothing in the record suggests that the united_states attempted to recover those refunds through a sec_7405 proceeding in 92_tc_351 aff’d 907_f2d_1173 d c cir the court noted that the rejection of the commissioner’s imposition of what was then an addition_to_tax for negligence was limited to the facts of that case similarly we limit our rejection of the sec_6662 accuracy- related penalty here in dispute to the facts of this case our reasoning with respect to the rejection of petitioner’s claim that his military retirement pay is excludable from income of course could apply to other years and we note that he has the continued filing of his return and because the position taken on those refund claims is the same that caused him to exclude the income here in dispute we find that he had reasonable_cause and acted in good_faith with respect to the portion of the underpayment_of_tax attributable to the exclusion of the taxable_portion of his military retirement pay petitioner is not liable for a sec_6662 penalty with respect to that portion to reflect the foregoing decision will be entered under rule continued same issue pending in taylor v commissioner t c dkt no 7137-13s filed date
